*765MEMORANDUM BY THE COURT
There was presented but not filed what purports to be defendant’s answer and counterclaim. Attention is called to this alleged counterclaim. It refers to certain exhibits, A, B, and C, as being attached to the counterclaim. No exhibits are attached. And the references are apparently to some part or parts of a group of papers transmitted to this court under date of January 25, 1924, in reply to plaintiff’s motion for request, which was allowed by the court. A counterclaim should state definitely the claim which the Government makes against the plaintiff, and a report made by the Accounting Office can not be attached as part of the counterclaim. This report goes independently into the file in the case. Nor can parts of it be detached so as to become or be made part of a counterclaim. If a counterclaim be filed, it should be signed by the Assistant Attorney General or some one under his authority. It can not be recognized that an attorney’s name be signed as of counsel for the Government unless he be designated as an Assistant Attorney General or be authorized by the Attorney General to appear in his behalf. The statute requires all cases to be defended under the direction of the Attorney General. The evidential value of a report from the Accounting Office or a certificate of the comptroller is not now before the court.